

115 HR 6415 IH: American Border Act
U.S. House of Representatives
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6415IN THE HOUSE OF REPRESENTATIVESJuly 18, 2018Mr. Ferguson introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on the Judiciary, Transportation and Infrastructure, Oversight and Government Reform, Foreign Affairs, Agriculture, Armed Services, Natural Resources, the Budget, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for border security, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the American Border Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Border Security
					Sec. 1101. Definitions.
					Subtitle A—Infrastructure and Equipment
					Sec. 1111. Strengthening the requirements for barriers along the southern border.
					Sec. 1112. Air and Marine Operations flight hours.
					Sec. 1113. Capability deployment to specific sectors and transit zone.
					Sec. 1114. U.S. Border Patrol activities.
					Sec. 1115. Border security technology program management.
					Sec. 1116. National Guard support to secure the southern border.
					Sec. 1117. Prohibitions on actions that impede border security on certain Federal land.
					Sec. 1118. Landowner and rancher security enhancement.
					Sec. 1119. Eradication of carrizo cane and salt cedar.
					Sec. 1120. Southern border threat analysis.
					Sec. 1121. Amendments to U.S. Customs and Border Protection.
					Sec. 1122. Agent and officer technology use.
					Sec. 1123. Integrated Border Enforcement Teams.
					Sec. 1124. Tunnel Task Forces.
					Sec. 1125. Pilot program on use of electromagnetic spectrum in support of border security
			 operations.
					Sec. 1126. Foreign migration assistance.
					Sec. 1127. Biometric Identification Transnational Migration Alert Program.
					Subtitle B—Personnel
					Sec. 1131. Additional U.S. Customs and Border Protection agents and officers.
					Sec. 1132. U.S. Customs and Border Protection retention incentives.
					Sec. 1133. Anti-Border Corruption Reauthorization Act.
					Sec. 1134. Training for officers and agents of U.S. Customs and Border Protection.
					Subtitle C—Grants
					Sec. 1141. Operation Stonegarden.
					Title II—Emergency Port of Entry Personnel and Infrastructure Funding
					Sec. 2101. Ports of entry infrastructure.
					Sec. 2102. Secure communications.
					Sec. 2103. Border security deployment program.
					Sec. 2104. Pilot and upgrade of license plate readers at ports of entry.
					Sec. 2105. Non-intrusive inspection operational demonstration.
					Sec. 2106. Biometric exit data system.
					Sec. 2107. Sense of Congress on cooperation between agencies.
					Sec. 2108. Authorization of appropriations.
					Sec. 2109. Definition.
					Title III—Transnational Criminal Organization Illicit Spotter Prevention and Elimination
					Sec. 3101. Short title.
					Sec. 3102. Illicit spotting.
					Sec. 3103. Unlawfully hindering immigration, border, and customs controls.
					Title IV—Border Security Funding
					Sec. 4101. Border Security Funding.
					Sec. 4102. Exclusion from PAYGO scorecards.
				
			IBorder Security
 1101.DefinitionsIn this title: (1)Advanced unattended surveillance sensorsThe term advanced unattended surveillance sensors means sensors that utilize an onboard computer to analyze detections in an effort to discern between vehicles, humans, and animals, and ultimately filter false positives prior to transmission.
 (2)CommissionerThe term Commissioner means the Commissioner of U.S. Customs and Border Protection. (3)High traffic areasThe term high traffic areas has the meaning given such term in section 102(e)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, as amended by section 1111 of this division.
 (4)Operational controlThe term operational control has the meaning given such term in section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367).
 (5)SecretaryThe term Secretary means the Secretary of Homeland Security. (6)Situational awarenessThe term situational awareness has the meaning given such term in section 1092(a)(7) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 6 U.S.C. 223(a)(7)).
 (7)Small unmanned aerial vehicleThe term small unmanned aerial vehicle has the meaning given the term small unmanned aircraft in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).
 (8)Transit zoneThe term transit zone has the meaning given such term in section 1092(a)(8) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 6 U.S.C. 223(a)(7)).
 (9)Unmanned aerial systemThe term unmanned aerial system has the meaning given the term unmanned aircraft system in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).
 (10)Unmanned aerial vehicleThe term unmanned aerial vehicle has the meaning given the term unmanned aircraft in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).
				AInfrastructure and Equipment
 1111.Strengthening the requirements for barriers along the southern borderSection 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Division C of Public Law 104–208; 8 U.S.C. 1103 note) is amended—
 (1)by amending subsection (a) to read as follows:  (a)In generalThe Secretary of Homeland Security shall take such actions as may be necessary (including the removal of obstacles to detection of illegal entrants) to design, test, construct, install, deploy, integrate, and operate physical barriers, tactical infrastructure, and technology in the vicinity of the United States border to achieve situational awareness and operational control of the border and deter, impede, and detect illegal activity in high traffic areas.;
 (2)in subsection (b)— (A)in the subsection heading, by striking fencing and road improvements and inserting physical barriers;
 (B)in paragraph (1)— (i)in subparagraph (A)—
 (I)by striking subsection (a) and inserting this section; (II)by striking roads, lighting, cameras, and sensors and inserting tactical infrastructure, and technology; and
 (III)by striking gain inserting achieve situational awareness and; and (ii)by amending subparagraph (B) to read as follows:
								
									(B)Physical barriers and tactical infrastructure
 (i)In generalNot later than September 30, 2023, the Secretary of Homeland Security, in carrying out this section, shall deploy along the United States border the most practical and effective physical barriers and tactical infrastructure available for achieving situational awareness and operational control of the border.
 (ii)Consideration for certain physical barriers and tactical infrastructureThe deployment of physical barriers and tactical infrastructure under this subparagraph shall not apply in any area or region along the border where natural terrain features, natural barriers, or the remoteness of such area or region would make any such deployment ineffective, as determined by the Secretary, for the purposes of achieving situational awareness or operational control of such area or region.;
 (iii)in subparagraph (C)— (I)by amending clause (i) to read as follows:
									
 (i)In generalIn carrying out this section, the Secretary of Homeland Security shall consult with the Secretary of the Interior, the Secretary of Agriculture, appropriate representatives of Federal, State, local, and tribal governments, and appropriate private property owners in the United States to minimize the impact on the environment, culture, commerce, and quality of life for the communities and residents located near the sites at which such physical barriers are to be constructed.;
 (II)by redesignating clause (ii) as clause (iii); (III)by inserting after clause (i), as amended, the following new clause:
									
 (ii)NotificationNot later than 60 days after the consultation required under clause (i), the Secretary of Homeland Security shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate of the type of physical barriers, tactical infrastructure, or technology the Secretary has determined is most practical and effective to achieve situational awareness and operational control in a specific area or region and the other alternatives the Secretary considered before making such a determination.; and
 (IV)in clause (iii), as so redesignated— (aa)in subclause (I), by striking or after the semicolon at the end;
 (bb)by amending subclause (II) to read as follows:  (II)delay the transfer of the possession of property to the United States or affect the validity of any property acquisition by purchase or eminent domain, or to otherwise affect the eminent domain laws of the United States or of any State; or; and
 (cc)by adding at the end the following new subclause:  (III)create any right or liability for any party.; and
 (iv)by striking subparagraph (D); (C)in paragraph (2)—
 (i)by striking Attorney General and inserting Secretary of Homeland Security; (ii)by striking this subsection and inserting this section; and
 (iii)by striking construction of fences and inserting the construction of physical barriers; (D)by amending paragraph (3) to read as follows:
							
 (3)Agent safetyIn carrying out this section, the Secretary of Homeland Security, when designing, constructing, and deploying physical barriers, tactical infrastructure, or technology, shall incorporate such safety features into such design, construction, or deployment of such physical barriers, tactical infrastructure, or technology, as the case may be, that the Secretary determines, in the Secretary’s sole discretion, are necessary to maximize the safety and effectiveness of officers or agents of the Department of Homeland Security or of any other Federal agency deployed in the vicinity of such physical barriers, tactical infrastructure, or technology.; and
 (E)in paragraph (4), by striking this subsection and inserting this section; (3)in subsection (c), by amending paragraph (1) to read as follows:
						
 (1)In generalNotwithstanding any other provision of law, the Secretary of Homeland Security shall have the authority to waive all legal requirements the Secretary, in the Secretary’s sole discretion, determines necessary to ensure the expeditious design, testing, construction, installation, deployment, integration, and operation of the physical barriers, tactical infrastructure, and technology under this section. Such waiver authority shall also apply with respect to any maintenance carried out on such physical barriers, tactical infrastructure, or technology. Any such decision by the Secretary shall be effective upon publication in the Federal Register.; and
 (4)by adding after subsection (d) the following new subsections:  (e)TechnologyNot later than September 30, 2023, the Secretary of Homeland Security, in carrying out this section, shall deploy along the United States border the most practical and effective technology available for achieving situational awareness and operational control of the border.
 (f)Limitation on requirementsNothing in this section may be construed as requiring the Secretary of Homeland Security to install tactical infrastructure, technology, and physical barriers in a particular location along an international border of the United States, if the Secretary determines that the use or placement of such resources is not the most appropriate means to achieve and maintain situational awareness and operational control over the international border at such location.
 (g)DefinitionsIn this section: (1)High traffic areasThe term high traffic areas means areas in the vicinity of the United States border that—
 (A)are within the responsibility of U.S. Customs and Border Protection; and (B)have significant unlawful cross-border activity, as determined by the Secretary of Homeland Security.
 (2)Operational controlThe term operational control has the meaning given such term in section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367).
 (3)Physical barriersThe term physical barriers includes reinforced fencing, border wall system, and levee walls. (4)Situational awarenessThe term situational awareness has the meaning given such term in section 1092(a)(7) of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 223(a)(7); Public Law 114–328).
 (5)Tactical infrastructureThe term tactical infrastructure includes boat ramps, access gates, checkpoints, lighting, and roads. (6)TechnologyThe term technology includes border surveillance and detection technology, including the following:
 (A)Tower-based surveillance technology. (B)Deployable, lighter-than-air ground surveillance equipment.
 (C)Vehicle and Dismount Exploitation Radars (VADER). (D)3-dimensional, seismic acoustic detection and ranging border tunneling detection technology.
 (E)Advanced unattended surveillance sensors. (F)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (G)Unmanned aerial vehicles. (H)Other border detection, communication, and surveillance technology.
 (7)Unmanned aerial vehiclesThe term unmanned aerial vehicle has the meaning given the term unmanned aircraft in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note)..
					1112.Air and Marine Operations flight hours
 (a)Increased flight hoursThe Secretary shall ensure that not fewer than 95,000 annual flight hours are carried out by Air and Marine Operations of U.S. Customs and Border Protection.
 (b)Unmanned aerial systemThe Secretary, after coordination with the Administrator of the Federal Aviation Administration, shall ensure that Air and Marine Operations operate unmanned aerial systems on the southern border of the United States for not less than 24 hours per day for five days per week.
 (c)Contract air support authorizationThe Commissioner shall contract for the unfulfilled identified air support mission critical hours, as identified by the Chief of the U.S. Border Patrol.
 (d)Primary missionThe Commissioner shall ensure that— (1)the primary missions for Air and Marine Operations are to directly support U.S. Border Patrol activities along the southern border of the United States and Joint Interagency Task Force South operations in the transit zone; and
 (2)the Executive Assistant Commissioner of Air and Marine Operations assigns the greatest priority to support missions established by the Commissioner to carry out the requirements under this Act.
 (e)High-Demand flight hour requirementsIn accordance with subsection (d), the Commissioner shall ensure that U.S. Border Patrol Sector Chiefs—
 (1)identify critical flight hour requirements; and (2)direct Air and Marine Operations to support requests from Sector Chiefs as their primary mission.
						(f)Small unmanned aerial vehicles
 (1)In generalThe Chief of the U.S. Border Patrol shall be the executive agent for U.S. Customs and Border Protection’s use of small unmanned aerial vehicles for the purpose of meeting the U.S. Border Patrol’s unmet flight hour operational requirements and to achieve situational awareness and operational control.
 (2)CoordinationIn carrying out paragraph (1), the Chief of the U.S. Border Patrol shall— (A)coordinate flight operations with the Administrator of the Federal Aviation Administration to ensure the safe and efficient operation of the National Airspace System; and
 (B)coordinate with the Executive Assistant Commissioner for Air and Marine Operations of U.S. Customs and Border Protection to ensure the safety of other U.S. Customs and Border Protection aircraft flying in the vicinity of small unmanned aerial vehicles operated by the U.S. Border Patrol.
 (3)Conforming amendmentParagraph (3) of section 411(e) of the Homeland Security Act of 2002 (6 U.S.C. 211(e)) is amended— (A)in subparagraph (B), by striking and after the semicolon at the end;
 (B)by redesignating subparagraph (C) as subparagraph (D); and (C)by inserting after subparagraph (B) the following new subparagraph:
								
 (C)carry out the small unmanned aerial vehicle requirements pursuant to subsection (f) of section 1112 of the Border Security for America Act of 2018; and.
 (g)Saving clauseNothing in this section shall confer, transfer, or delegate to the Secretary, the Commissioner, the Executive Assistant Commissioner for Air and Marine Operations of U.S. Customs and Border Protection, or the Chief of the U.S. Border Patrol any authority of the Secretary of Transportation or the Administrator of the Federal Aviation Administration relating to the use of airspace or aviation safety.
					1113.Capability deployment to specific sectors and transit zone
 (a)In generalNot later than September 30, 2023, the Secretary, in implementing section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (as amended by section 1111 of this division), and acting through the appropriate component of the Department of Homeland Security, shall deploy to each sector or region of the southern border and the northern border, in a prioritized manner to achieve situational awareness and operational control of such borders, the following additional capabilities:
 (1)San Diego sectorFor the San Diego sector, the following: (A)Tower-based surveillance technology.
 (B)Subterranean surveillance and detection technologies. (C)To increase coastal maritime domain awareness, the following:
 (i)Deployable, lighter-than-air surface surveillance equipment. (ii)Unmanned aerial vehicles with maritime surveillance capability.
 (iii)U.S. Customs and Border Protection maritime patrol aircraft. (iv)Coastal radar surveillance systems.
 (v)Maritime signals intelligence capabilities. (D)Ultralight aircraft detection capabilities.
 (E)Advanced unattended surveillance sensors. (F)A rapid reaction capability supported by aviation assets.
 (G)Mobile vehicle-mounted and man-portable surveillance capabilities. (H)Man-portable unmanned aerial vehicles.
 (I)Improved agent communications capabilities. (2)El Centro sectorFor the El Centro sector, the following:
 (A)Tower-based surveillance technology. (B)Deployable, lighter-than-air ground surveillance equipment.
 (C)Man-portable unmanned aerial vehicles. (D)Ultralight aircraft detection capabilities.
 (E)Advanced unattended surveillance sensors. (F)A rapid reaction capability supported by aviation assets.
 (G)Man-portable unmanned aerial vehicles. (H)Improved agent communications capabilities.
 (3)Yuma sectorFor the Yuma sector, the following: (A)Tower-based surveillance technology.
 (B)Deployable, lighter-than-air ground surveillance equipment. (C)Ultralight aircraft detection capabilities.
 (D)Advanced unattended surveillance sensors. (E)A rapid reaction capability supported by aviation assets.
 (F)Mobile vehicle-mounted and man-portable surveillance systems. (G)Man-portable unmanned aerial vehicles.
 (H)Improved agent communications capabilities. (4)Tucson sectorFor the Tucson sector, the following:
 (A)Tower-based surveillance technology. (B)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (C)Deployable, lighter-than-air ground surveillance equipment. (D)Ultralight aircraft detection capabilities.
 (E)Advanced unattended surveillance sensors. (F)A rapid reaction capability supported by aviation assets.
 (G)Man-portable unmanned aerial vehicles. (H)Improved agent communications capabilities.
 (5)El Paso sectorFor the El Paso sector, the following: (A)Tower-based surveillance technology.
 (B)Deployable, lighter-than-air ground surveillance equipment. (C)Ultralight aircraft detection capabilities.
 (D)Advanced unattended surveillance sensors. (E)Mobile vehicle-mounted and man-portable surveillance systems.
 (F)A rapid reaction capability supported by aviation assets. (G)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (H)Man-portable unmanned aerial vehicles. (I)Improved agent communications capabilities.
 (6)Big Bend sectorFor the Big Bend sector, the following: (A)Tower-based surveillance technology.
 (B)Deployable, lighter-than-air ground surveillance equipment. (C)Improved agent communications capabilities.
 (D)Ultralight aircraft detection capabilities. (E)Advanced unattended surveillance sensors.
 (F)A rapid reaction capability supported by aviation assets. (G)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (H)Man-portable unmanned aerial vehicles. (I)Improved agent communications capabilities.
 (7)Del Rio sectorFor the Del Rio sector, the following: (A)Tower-based surveillance technology.
 (B)Increased monitoring for cross-river dams, culverts, and footpaths. (C)Improved agent communications capabilities.
 (D)Improved maritime capabilities in the Amistad National Recreation Area. (E)Advanced unattended surveillance sensors.
 (F)A rapid reaction capability supported by aviation assets. (G)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (H)Man-portable unmanned aerial vehicles. (I)Improved agent communications capabilities.
 (8)Laredo sectorFor the Laredo sector, the following: (A)Tower-based surveillance technology.
 (B)Maritime detection resources for the Falcon Lake region. (C)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (D)Increased monitoring for cross-river dams, culverts, and footpaths. (E)Ultralight aircraft detection capability.
 (F)Advanced unattended surveillance sensors. (G)A rapid reaction capability supported by aviation assets.
 (H)Man-portable unmanned aerial vehicles. (I)Improved agent communications capabilities.
 (9)Rio Grande Valley sectorFor the Rio Grande Valley sector, the following: (A)Tower-based surveillance technology.
 (B)Deployable, lighter-than-air ground surveillance equipment. (C)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (D)Ultralight aircraft detection capability. (E)Advanced unattended surveillance sensors.
 (F)Increased monitoring for cross-river dams, culverts, footpaths. (G)A rapid reaction capability supported by aviation assets.
 (H)Increased maritime interdiction capabilities. (I)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (J)Man-portable unmanned aerial vehicles. (K)Improved agent communications capabilities.
 (10)Blaine sectorFor the Blaine sector, the following: (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (B)Coastal radar surveillance systems. (C)Increased maritime interdiction capabilities.
 (D)Mobile vehicle-mounted and man-portable surveillance capabilities. (E)Advanced unattended surveillance sensors.
 (F)Ultralight aircraft detection capabilities. (G)Man-portable unmanned aerial vehicles.
 (H)Improved agent communications capabilities. (11)Spokane sectorFor the Spokane sector, the following:
 (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability. (B)Increased maritime interdiction capabilities.
 (C)Mobile vehicle-mounted and man-portable surveillance capabilities. (D)Advanced unattended surveillance sensors.
 (E)Ultralight aircraft detection capabilities. (F)Completion of six miles of the Bog Creek road.
 (G)Man-portable unmanned aerial vehicles. (H)Improved agent communications systems.
 (12)Havre sectorFor the Havre sector, the following: (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (B)Mobile vehicle-mounted and man-portable surveillance capabilities. (C)Advanced unattended surveillance sensors.
 (D)Ultralight aircraft detection capabilities. (E)Man-portable unmanned aerial vehicles.
 (F)Improved agent communications systems. (13)Grand Forks sectorFor the Grand Forks sector, the following:
 (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability. (B)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (C)Advanced unattended surveillance sensors. (D)Ultralight aircraft detection capabilities.
 (E)Man-portable unmanned aerial vehicles. (F)Improved agent communications systems.
 (14)Detroit sectorFor the Detroit sector, the following: (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (B)Coastal radar surveillance systems. (C)Increased maritime interdiction capabilities.
 (D)Mobile vehicle-mounted and man-portable surveillance capabilities. (E)Advanced unattended surveillance sensors.
 (F)Ultralight aircraft detection capabilities. (G)Man-portable unmanned aerial vehicles.
 (H)Improved agent communications systems. (15)Buffalo sectorFor the Buffalo sector, the following:
 (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability. (B)Coastal radar surveillance systems.
 (C)Increased maritime interdiction capabilities. (D)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (E)Advanced unattended surveillance sensors. (F)Ultralight aircraft detection capabilities.
 (G)Man-portable unmanned aerial vehicles. (H)Improved agent communications systems.
 (16)Swanton sectorFor the Swanton sector, the following: (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (B)Mobile vehicle-mounted and man-portable surveillance capabilities. (C)Advanced unattended surveillance sensors.
 (D)Ultralight aircraft detection capabilities. (E)Man-portable unmanned aerial vehicles.
 (F)Improved agent communications systems. (17)Houlton sectorFor the Houlton sector, the following:
 (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability. (B)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (C)Advanced unattended surveillance sensors. (D)Ultralight aircraft detection capabilities.
 (E)Man-portable unmanned aerial vehicles. (F)Improved agent communications systems.
 (18)Transit zoneFor the transit zone, the following: (A)Not later than two years after the date of the enactment of this Act, an increase in the number of overall cutter, boat, and aircraft hours spent conducting interdiction operations over the average number of such hours during the preceding three fiscal years.
 (B)Increased maritime signals intelligence capabilities. (C)To increase maritime domain awareness, the following:
 (i)Unmanned aerial vehicles with maritime surveillance capability. (ii)Increased maritime aviation patrol hours.
 (D)Increased operational hours for maritime security components dedicated to joint counter-smuggling and interdiction efforts with other Federal agencies, including the Deployable Specialized Forces of the Coast Guard.
 (E)Coastal radar surveillance systems with long range day and night cameras capable of providing full maritime domain awareness of the United States territorial waters surrounding Puerto Rico, Mona Island, Desecheo Island, Vieques Island, Culebra Island, Saint Thomas, Saint John, and Saint Croix.
							(b)Tactical flexibility
						(1)Southern and northern land borders
 (A)In generalBeginning on September 30, 2022, or after the Secretary has deployed at least 25 percent of the capabilities required in each sector specified in subsection (a), whichever comes later, the Secretary may deviate from such capability deployments if the Secretary determines that such deviation is required to achieve situational awareness or operational control.
 (B)NotificationIf the Secretary exercises the authority described in subparagraph (A), the Secretary shall, not later than 90 days after such exercise, notify the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives regarding the deviation under such subparagraph that is the subject of such exercise. If the Secretary makes any changes to such deviation, the Secretary shall, not later than 90 days after any such change, notify such committees regarding such change.
							(2)Transit zone
 (A)NotificationThe Secretary shall notify the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives regarding the capability deployments for the transit zone specified in paragraph (18) of subsection (a), including information relating to—
 (i)the number and types of assets and personnel deployed; and (ii)the impact such deployments have on the capability of the Coast Guard to conduct its mission in the transit zone referred to in paragraph (18) of subsection (a).
 (B)AlterationThe Secretary may alter the capability deployments referred to in this section if the Secretary— (i)determines, after consultation with the committees referred to in subparagraph (A), that such alteration is necessary; and
 (ii)not later than 30 days after making a determination under clause (i), notifies the committees referred to in such subparagraph regarding such alteration, including information relating to—
 (I)the number and types of assets and personnel deployed pursuant to such alteration; and (II)the impact such alteration has on the capability of the Coast Guard to conduct its mission in the transit zone referred to in paragraph (18) of subsection (a).
									(c)Exigent circumstances
 (1)In generalNotwithstanding subsection (b), the Secretary may deploy the capabilities referred to in subsection (a) in a manner that is inconsistent with the requirements specified in such subsection if, after the Secretary has deployed at least 25 percent of such capabilities, the Secretary determines that exigent circumstances demand such an inconsistent deployment or that such an inconsistent deployment is vital to the national security interests of the United States.
 (2)NotificationThe Secretary shall notify the Committee on Homeland Security of the House of Representative and the Committee on Homeland Security and Governmental Affairs of the Senate not later than 30 days after making a determination under paragraph (1). Such notification shall include a detailed justification regarding such determination.
 (d)IntegrationIn carrying out subsection (a), the Secretary shall, to the greatest extent practicable, integrate, within each sector or region of the southern border and northern border, as the case may be, the deployed capabilities specified in such subsection as necessary to achieve situational awareness and operational control of such borders.
 1114.U.S. Border Patrol activitiesThe Chief of the U.S. Border Patrol shall prioritize the deployment of U.S. Border Patrol agents to as close to the physical land border as possible, consistent with border security enforcement priorities and accessibility to such areas.
				1115.Border security technology program management
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new section:
						
							435.Border security technology program management
 (a)Major acquisition program definedIn this section, the term major acquisition program means an acquisition program of the Department that is estimated by the Secretary to require an eventual total expenditure of at least $300,000,000 (based on fiscal year 2018 constant dollars) over its life cycle cost.
 (b)Planning documentationFor each border security technology acquisition program of the Department that is determined to be a major acquisition program, the Secretary shall—
 (1)ensure that each such program has a written acquisition program baseline approved by the relevant acquisition decision authority;
 (2)document that each such program is meeting cost, schedule, and performance thresholds as specified in such baseline, in compliance with relevant departmental acquisition policies and the Federal Acquisition Regulation; and
 (3)have a plan for meeting program implementation objectives by managing contractor performance. (c)Adherence to standardsThe Secretary, acting through the Under Secretary for Management and the Commissioner of U.S. Customs and Border Protection, shall ensure border security technology acquisition program managers who are responsible for carrying out this section adhere to relevant internal control standards identified by the Comptroller General of the United States. The Commissioner shall provide information, as needed, to assist the Under Secretary in monitoring management of border security technology acquisition programs under this section.
 (d)PlanThe Secretary, acting through the Under Secretary for Management, in coordination with the Under Secretary for Science and Technology and the Commissioner of U.S. Customs and Border Protection, shall submit to the appropriate congressional committees a plan for testing, evaluating, and using independent verification and validation resources for border security technology. Under the plan, new border security technologies shall be evaluated through a series of assessments, processes, and audits to ensure—
 (1)compliance with relevant departmental acquisition policies and the Federal Acquisition Regulation; and
 (2)the effective use of taxpayer dollars.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 433 the following new item:
						
							
								Sec. 435. Border security technology program management..
 (c)Prohibition on additional authorization of appropriationsNo additional funds are authorized to be appropriated to carry out section 435 of the Homeland Security Act of 2002, as added by subsection (a). Such section shall be carried out using amounts otherwise authorized for such purposes.
					1116.National Guard support to secure the southern border
					(a)National Guard support
 (1)Authority to requestThe Secretary may, pursuant to chapter 15 of title 10, United States Code, request that the Secretary of Defense support the Secretary’s efforts to secure the southern border of the United States. The Secretary of Defense may authorize the provision of such support under section 502(f) of title 32, United States Code.
 (2)Approval and orderWith the approval of the Secretary and the Secretary of Defense, the Governor of a State may order any units or personnel of the National Guard of such State to perform operations and missions under section 502(f) of title 32, United States Code, for the purpose of securing the southern border of the United States.
 (b)Types of support authorizedThe support provided in accordance with subsection (a) may include— (1)construction of reinforced fencing or other physical barriers;
 (2)operation of ground-based surveillance systems; (3)deployment of manned aircraft, unmanned aerial surveillance systems, and ground-based surveillance systems to support continuous surveillance of the southern border; and
 (4)intelligence analysis support. (c)Materiel and logistical supportThe Secretary of Defense may deploy such materiel, equipment, and logistics support as may be necessary to ensure the effectiveness of the assistance provided under subsection (a).
 (d)ReadinessTo ensure that the use of units and personnel of the National Guard of a State authorized pursuant to this section does not degrade the training and readiness of such units and personnel, the Secretary of Defense shall consider the following requirements when authorizing or approving support under subsection (a):
 (1)The performance of such support may not affect adversely the quality of such training or readiness or otherwise interfere with the ability of a unit or personnel of the National Guard of a State to perform the military functions of such member or unit.
 (2)The performance of such support may not degrade the military skills of the units or personnel of the National Guard of a State performing such support.
 (e)Report on readinessUpon the request of the Secretary, the Secretary of Defense shall provide to the Secretary a report on the readiness of units and personnel of the National Guard that the Secretary of Defense determines are capable of providing such support.
 (f)Reimbursement notificationPrior to providing any support under subsection (a), the Secretary of Defense shall notify the Secretary whether the requested support will be reimbursed under section 277 of title 10, United States Code.
 (g)Reimbursement to StatesThe Secretary of Defense may reimburse a State for costs incurred in the deployment of any units or personnel of the National Guard pursuant to subsection (a).
 (h)Relationship to other lawsNothing in this section may be construed as affecting the authorities under chapter 9 of title 32, United States Code.
					(i)Reports
 (1)In generalNot later than 180 days after the date of the enactment of this Act and biannually thereafter through December 31, 2021, the Secretary of Defense shall submit to the appropriate congressional defense committees (as defined in section 101(a)(16) of title 10, United States Code) a report regarding any support provided pursuant to subsection (a) for the six-month period preceding each such report.
 (2)ElementsEach report under paragraph (1) shall include a description of— (A)the support provided; and
 (B)the sources and amounts of funds obligated and expended to provide such support. 1117.Prohibitions on actions that impede border security on certain Federal land (a)Prohibition on interference with U.S. Customs and Border Protection (1)In generalThe Secretary concerned may not impede, prohibit, or restrict activities of U.S. Customs and Border Protection on covered Federal land to carry out the activities described in subsection (b).
 (2)ApplicabilityThe authority of U.S. Customs and Border Protection to conduct activities described in subsection (b) on covered Federal land applies without regard to whether a state of emergency exists.
						(b)Authorized activities of U.S. Customs and Border Protection
 (1)In generalU.S. Customs and Border Protection shall have immediate access to covered Federal land to conduct the activities described in paragraph (2) on such land to prevent all unlawful entries into the United States, including entries by terrorists, unlawful aliens, instruments of terrorism, narcotics, and other contraband through the southern border or the northern border.
 (2)Activities describedThe activities described in this paragraph are— (A)carrying out section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Division C of Public Law 104–208; 8 U.S.C. 1103 note), as amended by section 1111 of this division;
 (B)the execution of search and rescue operations; (C)the use of motorized vehicles, foot patrols, and horseback to patrol the border area, apprehend illegal entrants, and rescue individuals; and
 (D)the remediation of tunnels used to facilitate unlawful immigration or other illicit activities. (c)Clarification relating to waiver authority (1)In generalThe activities of U.S. Customs and Border Protection described in subsection (b)(2) may be carried out without regard to the provisions of law specified in paragraph (2).
 (2)Provisions of law specifiedThe provisions of law specified in this section are all Federal, State, or other laws, regulations, and legal requirements of, deriving from, or related to the subject of, the following laws:
 (A)The National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (B)The Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (C)The Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (commonly referred to as the Clean Water Act). (D)Division A of subtitle III of title 54, United States Code (54 U.S.C. 300301 et seq.) (formerly known as the National Historic Preservation Act).
 (E)The Migratory Bird Treaty Act (16 U.S.C. 703 et seq.). (F)The Clean Air Act (42 U.S.C. 7401 et seq.).
 (G)The Archaeological Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.). (H)The Safe Drinking Water Act (42 U.S.C. 300f et seq.).
 (I)The Noise Control Act of 1972 (42 U.S.C. 4901 et seq.). (J)The Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
 (K)The Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
 (L)Chapter 3125 of title 54, United States Code (formerly known as the Archaeological and Historic Preservation Act). (M)The Antiquities Act (16 U.S.C. 431 et seq.).
 (N)Chapter 3203 of title 54, United States Code (formerly known as the Historic Sites, Buildings, and Antiquities Act). (O)The Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.).
 (P)The Farmland Protection Policy Act (7 U.S.C. 4201 et seq.). (Q)The Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.).
 (R)The Wilderness Act (16 U.S.C. 1131 et seq.). (S)The Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
 (T)The National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.). (U)The Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.).
 (V)The Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.). (W)Subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act).
 (X)The Otay Mountain Wilderness Act of 1999 (Public Law 106–145). (Y)Sections 102(29) and 103 of the California Desert Protection Act of 1994 (Public Law 103–433).
 (Z)Division A of subtitle I of title 54, United States Code (formerly known as the National Park Service Organic Act). (AA)The National Park Service General Authorities Act (Public Law 91–383, 16 U.S.C. 1a–1 et seq.).
 (BB)Sections 401(7), 403, and 404 of the National Parks and Recreation Act of 1978 (Public Law 95–625). (CC)Sections 301(a) through (f) of the Arizona Desert Wilderness Act (Public Law 101–628).
 (DD)The Rivers and Harbors Act of 1899 (33 U.S.C. 403). (EE)The Eagle Protection Act (16 U.S.C. 668 et seq.).
 (FF)The Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.). (GG)The American Indian Religious Freedom Act (42 U.S.C. 1996).
 (HH)The National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.). (II)The Multiple Use and Sustained Yield Act of 1960 (16 U.S.C. 528 et seq.).
 (3)Applicability of waiver to successor lawsIf a provision of law specified in paragraph (2) was repealed and incorporated into title 54, United States Code, after April 1, 2008, and before the date of the enactment of this Act, the waiver described in paragraph (1) shall apply to the provision of such title that corresponds to the provision of law specified in paragraph (2) to the same extent the waiver applied to that provision of law.
 (4)Savings clauseThe waiver authority under this subsection may not be construed as affecting, negating, or diminishing in any manner the applicability of section 552 of title 5, United States Code (commonly referred to as the “Freedom of Information Act”), in any relevant matter.
 (d)Protection of legal usesThis section may not be construed to provide— (1)authority to restrict legal uses, such as grazing, hunting, mining, or recreation or the use of backcountry airstrips, on land under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture; or
 (2)any additional authority to restrict legal access to such land. (e)Effect on State and private landThis section shall—
 (1)have no force or effect on State lands or private lands; and (2)not provide authority on or access to State lands or private lands.
 (f)Tribal sovereigntyNothing in this section may be construed to supersede, replace, negate, or diminish treaties or other agreements between the United States and Indian tribes.
 (g)Memoranda of understandingThe requirements of this section shall not apply to the extent that such requirements are incompatible with any memorandum of understanding or similar agreement entered into between the Commissioner and a National Park Unit before the date of the enactment of this Act.
 (h)DefinitionsIn this section: (1)Covered Federal landThe term covered Federal land includes all land under the control of the Secretary concerned that is located within 100 miles of the southern border or the northern border.
 (2)Secretary concernedThe term Secretary concerned means— (A)with respect to land under the jurisdiction of the Department of Agriculture, the Secretary of Agriculture; and
 (B)with respect to land under the jurisdiction of the Department of the Interior, the Secretary of the Interior.
							1118.Landowner and rancher security enhancement
 (a)Establishment of National Border Security Advisory CommitteeThe Secretary shall establish a National Border Security Advisory Committee, which— (1)may advise, consult with, report to, and make recommendations to the Secretary on matters relating to border security matters, including—
 (A)verifying security claims and the border security metrics established by the Department of Homeland Security under section 1092 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 6 U.S.C. 223); and
 (B)discussing ways to improve the security of high traffic areas along the northern border and the southern border; and
 (2)may provide, through the Secretary, recommendations to Congress. (b)Consideration of viewsThe Secretary shall consider the information, advice, and recommendations of the National Border Security Advisory Committee in formulating policy regarding matters affecting border security.
 (c)MembershipThe National Border Security Advisory Committee shall consist of at least one member from each State who—
 (1)has at least five years practical experience in border security operations; or (2)lives and works in the United States within 80 miles from the southern border or the northern border.
 (d)Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the National Border Security Advisory Committee.
					1119.Eradication of carrizo cane and salt cedar
 (a)In generalNot later than September 30, 2023, the Secretary, after coordinating with the heads of the relevant Federal, State, and local agencies, shall begin eradicating the carrizo cane plant and any salt cedar along the Rio Grande River that impedes border security operations.
 (b)ExtentThe waiver authority under subsection (c) of section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note), as amended by section 1111 of this division, shall extend to activities carried out pursuant to this section.
					1120.Southern border threat analysis
					(a)Threat analysis
 (1)RequirementNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a Southern border threat analysis.
 (2)ContentsThe analysis submitted under paragraph (1) shall include an assessment of— (A)current and potential terrorism and criminal threats posed by individuals and organized groups seeking—
 (i)to unlawfully enter the United States through the Southern border; or (ii)to exploit security vulnerabilities along the Southern border;
 (B)improvements needed at and between ports of entry along the Southern border to prevent terrorists and instruments of terror from entering the United States;
 (C)gaps in law, policy, and coordination between State, local, or tribal law enforcement, international agreements, or tribal agreements that hinder effective and efficient border security, counterterrorism, and anti-human smuggling and trafficking efforts;
 (D)the current percentage of situational awareness achieved by the Department along the Southern border;
 (E)the current percentage of operational control achieved by the Department on the Southern border; and
 (F)traveler crossing times and any potential security vulnerability associated with prolonged wait times.
 (3)Analysis requirementsIn compiling the Southern border threat analysis required under this subsection, the Secretary shall consider and examine—
 (A)the technology needs and challenges, including such needs and challenges identified as a result of previous investments that have not fully realized the security and operational benefits that were sought;
 (B)the personnel needs and challenges, including such needs and challenges associated with recruitment and hiring;
 (C)the infrastructure needs and challenges; (D)the roles and authorities of State, local, and tribal law enforcement in general border security activities;
 (E)the status of coordination among Federal, State, local, tribal, and Mexican law enforcement entities relating to border security;
 (F)the terrain, population density, and climate along the Southern border; and (G)the international agreements between the United States and Mexico related to border security.
 (4)Classified formTo the extent possible, the Secretary shall submit the Southern border threat analysis required under this subsection in unclassified form, but may submit a portion of the threat analysis in classified form if the Secretary determines such action is appropriate.
						(b)U.S. Border Patrol strategic plan
 (1)In generalNot later than 180 days after the submission of the threat analysis required under subsection (a) or June 30, 2019, and every five years thereafter, the Secretary, acting through the Chief of the U.S. Border Patrol, shall issue a Border Patrol Strategic Plan.
 (2)ContentsThe Border Patrol Strategic Plan required under this subsection shall include a consideration of— (A)the Southern border threat analysis required under subsection (a), with an emphasis on efforts to mitigate threats identified in such threat analysis;
 (B)efforts to analyze and disseminate border security and border threat information between border security components of the Department and other appropriate Federal departments and agencies with missions associated with the Southern border;
 (C)efforts to increase situational awareness, including— (i)surveillance capabilities, including capabilities developed or utilized by the Department of Defense, and any appropriate technology determined to be excess by the Department of Defense; and
 (ii)the use of manned aircraft and unmanned aerial systems, including camera and sensor technology deployed on such assets;
 (D)efforts to detect and prevent terrorists and instruments of terrorism from entering the United States;
 (E)efforts to detect, interdict, and disrupt aliens and illicit drugs at the earliest possible point; (F)efforts to focus intelligence collection to disrupt transnational criminal organizations outside of the international and maritime borders of the United States;
 (G)efforts to ensure that any new border security technology can be operationally integrated with existing technologies in use by the Department;
 (H)any technology required to maintain, support, and enhance security and facilitate trade at ports of entry, including nonintrusive detection equipment, radiation detection equipment, biometric technology, surveillance systems, and other sensors and technology that the Secretary determines to be necessary;
 (I)operational coordination unity of effort initiatives of the border security components of the Department, including any relevant task forces of the Department;
 (J)lessons learned from Operation Jumpstart and Operation Phalanx; (K)cooperative agreements and information sharing with State, local, tribal, territorial, and other Federal law enforcement agencies that have jurisdiction on the Northern border or the Southern border;
 (L)border security information received from consultation with State, local, tribal, territorial, and Federal law enforcement agencies that have jurisdiction on the Northern border or the Southern border, or in the maritime environment, and from border community stakeholders (including through public meetings with such stakeholders), including representatives from border agricultural and ranching organizations and representatives from business and civic organizations along the Northern border or the Southern border;
 (M)staffing requirements for all departmental border security functions; (N)a prioritized list of departmental research and development objectives to enhance the security of the Southern border;
 (O)an assessment of training programs, including training programs for— (i)identifying and detecting fraudulent documents;
 (ii)understanding the scope of enforcement authorities and the use of force policies; and (iii)screening, identifying, and addressing vulnerable populations, such as children and victims of human trafficking; and
 (P)an assessment of how border security operations affect border crossing times. 1121.Amendments to U.S. Customs and Border Protection (a)DutiesSubsection (c) of section 411 of the Homeland Security Act of 2002 (6 U.S.C. 211) is amended—
 (1)in paragraph (18), by striking and after the semicolon at the end; (2)by redesignating paragraph (19) as paragraph (21); and
 (3)by inserting after paragraph (18) the following new paragraphs:  (19)administer the U.S. Customs and Border Protection public private partnerships under subtitle G;
 (20)administer preclearance operations under the Preclearance Authorization Act of 2015 (19 U.S.C. 4431 et seq.; enacted as subtitle B of title VIII of the Trade Facilitation and Trade Enforcement Act of 2015; 19 U.S.C. 4301 et seq.); and.
 (b)Office of Field Operations staffingSubparagraph (A) of section 411(g)(5) of the Homeland Security Act of 2002 (6 U.S.C. 211(g)(5)) is amended by inserting before the period at the end the following: compared to the number indicated by the current fiscal year work flow staffing model.
 (c)Implementation planSubparagraph (B) of section 814(e)(1) of the Preclearance Authorization Act of 2015 (19 U.S.C. 4433(e)(1); enacted as subtitle B of title VIII of the Trade Facilitation and Trade Enforcement Act of 2015; 19 U.S.C. 4301 et seq.) is amended to read as follows:
						
 (B)a port of entry vacancy rate which compares the number of officers identified in subparagraph (A) with the number of officers at the port at which such officer is currently assigned..
 (d)DefinitionSubsection (r) of section 411 of the Homeland Security Act of 2002 (6 U.S.C. 211) is amended— (1)by striking this section, the terms and inserting the following:
							
 this section:(1)the terms; (2)in paragraph (1), as added by subparagraph (A), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (2)the term unmanned aerial systems has the meaning given the term unmanned aircraft system in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note)..
 1122.Agent and officer technology useIn carrying out section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (as amended by section 1111 of this division) and section 1113 of this division, the Secretary shall, to the greatest extent practicable, ensure that technology deployed to gain situational awareness and operational control of the border be provided to front-line officers and agents of the Department of Homeland Security.
				1123.Integrated Border Enforcement Teams
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.), as amended by section 1115 of this division, is further amended by adding at the end the following new section:
						
							436.Integrated Border Enforcement Teams
 (a)EstablishmentThe Secretary shall establish within the Department a program to be known as the Integrated Border Enforcement Team program (referred to in this section as IBET).
 (b)PurposeThe Secretary shall administer the IBET program in a manner that results in a cooperative approach between the United States and Canada to—
 (1)strengthen security between designated ports of entry; (2)detect, prevent, investigate, and respond to terrorism and violations of law related to border security;
 (3)facilitate collaboration among components and offices within the Department and international partners;
 (4)execute coordinated activities in furtherance of border security and homeland security; and (5)enhance information-sharing, including the dissemination of homeland security information among such components and offices.
									(c)Composition and location of IBETs
 (1)CompositionIBETs shall be led by the United States Border Patrol and may be comprised of personnel from the following:
 (A)Other subcomponents of U.S. Customs and Border Protection. (B)U.S. Immigration and Customs Enforcement, led by Homeland Security Investigations.
 (C)The Coast Guard, for the purpose of securing the maritime borders of the United States. (D)Other Department personnel, as appropriate.
 (E)Other Federal departments and agencies, as appropriate. (F)Appropriate State law enforcement agencies.
 (G)Foreign law enforcement partners. (H)Local law enforcement agencies from affected border cities and communities.
 (I)Appropriate tribal law enforcement agencies. (2)LocationThe Secretary is authorized to establish IBETs in regions in which such teams can contribute to IBET missions, as appropriate. When establishing an IBET, the Secretary shall consider the following:
 (A)Whether the region in which the IBET would be established is significantly impacted by cross-border threats.
 (B)The availability of Federal, State, local, tribal, and foreign law enforcement resources to participate in an IBET.
 (C)Whether, in accordance with paragraph (3), other joint cross-border initiatives already take place within the region in which the IBET would be established, including other Department cross-border programs such as the Integrated Cross-Border Maritime Law Enforcement Operation Program established under section 711 of the Coast Guard and Maritime Transportation Act of 2012 (46 U.S.C. 70101 note) or the Border Enforcement Security Task Force established under section 432.
 (3)Duplication of effortsIn determining whether to establish a new IBET or to expand an existing IBET in a given region, the Secretary shall ensure that the IBET under consideration does not duplicate the efforts of other existing interagency task forces or centers within such region, including the Integrated Cross-Border Maritime Law Enforcement Operation Program established under section 711 of the Coast Guard and Maritime Transportation Act of 2012 (46 U.S.C. 70101 note) or the Border Enforcement Security Task Force established under section 432.
									(d)Operation
 (1)In generalAfter determining the regions in which to establish IBETs, the Secretary may— (A)direct the assignment of Federal personnel to such IBETs; and
 (B)take other actions to assist Federal, State, local, and tribal entities to participate in such IBETs, including providing financial assistance, as appropriate, for operational, administrative, and technological costs associated with such participation.
 (2)LimitationCoast Guard personnel assigned under paragraph (1) may be assigned only for the purposes of securing the maritime borders of the United States, in accordance with subsection (c)(1)(C).
 (e)CoordinationThe Secretary shall coordinate the IBET program with other similar border security and antiterrorism programs within the Department in accordance with the strategic objectives of the Cross-Border Law Enforcement Advisory Committee.
 (f)Memoranda of understandingThe Secretary may enter into memoranda of understanding with appropriate representatives of the entities specified in subsection (c)(1) necessary to carry out the IBET program. Such memoranda with entities specified in subparagraph (G) of such subsection shall be entered into with the concurrence of the Secretary of State.
 (g)ReportNot later than 180 days after the date on which an IBET is established and biannually thereafter for the following six years, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, and in the case of Coast Guard personnel used to secure the maritime borders of the United States, additionally to the Committee on Transportation and Infrastructure of the House of Representatives, a report that—
 (1)describes the effectiveness of IBETs in fulfilling the purposes specified in subsection (b); (2)assess the impact of certain challenges on the sustainment of cross-border IBET operations, including challenges faced by international partners;
 (3)addresses ways to support joint training for IBET stakeholder agencies and radio interoperability to allow for secure cross-border radio communications; and
 (4)assesses how IBETs, Border Enforcement Security Task Forces, and the Integrated Cross-Border Maritime Law Enforcement Operation Program can better align operations, including interdiction and investigation activities..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding after the item relating to section 435 the following new item:
						
							
								Sec. 436. Integrated Border Enforcement Teams..
 1124.Tunnel Task ForcesThe Secretary is authorized to establish Tunnel Task Forces for the purposes of detecting and remediating tunnels that breach the international border of the United States.
				1125.Pilot program on use of electromagnetic spectrum in support of border security operations
 (a)In generalThe Commissioner, in consultation with the Assistant Secretary of Commerce for Communications and Information, shall conduct a pilot program to test and evaluate the use of electromagnetic spectrum by U.S. Customs and Border Protection in support of border security operations through—
 (1)ongoing management and monitoring of spectrum to identify threats such as unauthorized spectrum use, and the jamming and hacking of United States communications assets, by persons engaged in criminal enterprises;
 (2)automated spectrum management to enable greater efficiency and speed for U.S. Customs and Border Protection in addressing emerging challenges in overall spectrum use on the United States border; and
 (3)coordinated use of spectrum resources to better facilitate interoperability and interagency cooperation and interdiction efforts at or near the United States border.
 (b)Report to CongressNot later than 180 days after the conclusion of the pilot program conducted under subsection (a), the Commissioner shall submit to the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings and data derived from such program.
					1126.Foreign migration assistance
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.), as amended by sections 1115 and 1123 of this division, is further amended by adding at the end the following new section:
						
							437.Foreign migration assistance
 (a)In generalThe Secretary, with the concurrence of the Secretary of State, may provide to a foreign government financial assistance for foreign country operations to address migration flows that may affect the United States.
 (b)DeterminationAssistance provided under subsection (a) may be provided only if such assistance would enhance the recipient government’s capacity to address irregular migration flows that may affect the United States, including through related detention or removal operations by the recipient government, including procedures to screen and provide protection for certain individuals.
 (c)Reimbursement of expensesThe Secretary may, if appropriate, seek reimbursement from the receiving foreign government for the provision of financial assistance under this section.
 (d)Receipts credited as offsetting collectionsNotwithstanding section 3302 of title 31, United States Code, any reimbursement collected pursuant to subsection (c) shall—
 (1)be credited as offsetting collections to the account that finances the financial assistance under this section for which such reimbursement is received; and
 (2)remain available until expended for the purpose of carrying out this section. (e)Effective periodThe authority provided under this section shall remain in effect until September 30, 2023.
 (f)Development and program executionThe Secretary and the Secretary of State shall jointly develop and implement any financial assistance under this section.
 (g)Rule of constructionNothing in this section may be construed as affecting, augmenting, or diminishing the authority of the Secretary of State.
 (h)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated $50,000,000 for fiscal years 2019 through 2023 to carry out this section..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 436 the following new item:
						
							
								Sec. 437. Foreign migration assistance..
					1127.Biometric Identification Transnational Migration Alert Program
 (a)In generalSubtitle D of title IV of the Homeland Security Act of 2002 (6 U.S.C. 251 et seq.) is amended by adding at the end the following new section:
						
							447.Biometric Identification Transnational Migration Alert Program
 (a)EstablishmentThere is established in the Department a program to be known as the Biometric Identification Transnational Migration Alert Program (referred to in this section as BITMAP) to address and reduce national security, border security, and public safety threats before such threats reach the international border of the United States.
 (b)DutiesIn carrying out BITMAP operations, the Secretary, acting through the Director of U.S. Immigration and Customs Enforcement, shall—
 (1)provide, when necessary, capabilities, training, and equipment, to the government of a foreign country to collect biometric and biographic identification data from individuals to identify, prevent, detect, and interdict high risk individuals identified as national security, border security, or public safety threats who may attempt to enter the United States utilizing illicit pathways;
 (2)provide capabilities to the government of a foreign country to compare foreign data against appropriate United States national security, border security, public safety, immigration, and counter-terrorism data, including—
 (A)the Federal Bureau of Investigation’s Terrorist Screening Database, or successor database; (B)the Federal Bureau of Investigation’s Next Generation Identification database, or successor database;
 (C)the Department of Defense Automated Biometric Identification System (commonly known as ABIS), or successor database; (D)the Department’s Automated Biometric Identification System (commonly known as IDENT), or successor database; and
 (E)any other database, notice, or means that the Secretary, in consultation with the heads of other Federal departments and agencies responsible for such databases, notices, or means, designates; and
 (3)ensure biometric and biographic identification data collected pursuant to BITMAP are incorporated into appropriate United States Government databases, in compliance with the policies and procedures established by the Privacy Officer appointed under section 222.
 (c)CollaborationThe Secretary shall ensure that BITMAP operations include participation from relevant components of the Department, and, as appropriate, request participation from other Federal agencies.
 (d)CoordinationThe Secretary shall coordinate with the Secretary of State, appropriate representatives of foreign governments, and the heads of other Federal agencies, as appropriate, to carry out paragraph (1) of subsection (b).
 (e)AgreementsBefore carrying out BITMAP operations in a foreign country that, as of the date of the enactment of this section, was not a partner country described in this section, the Secretary, with the concurrence of the Secretary of State, shall enter into an agreement or arrangement with the government of such country that outlines such operations in such country, including related departmental operations. Such country shall be a partner country described in this section pursuant to and for purposes of such agreement or arrangement.
 (f)Notification to CongressNot later than 60 days before an agreement with the government of a foreign country to carry out BITMAP operations in such foreign country enters into force, the Secretary shall provide the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate with a copy of the agreement to establish such operations, which shall include—
 (1)the identification of the foreign country with which the Secretary intends to enter into such an agreement;
 (2)the location at which such operations will be conducted; and (3)the terms and conditions for Department personnel operating at such location..
 (b)ReportNot later than 180 days after the date on which the Biometric Identification Transnational Migration Alert Program (BITMAP) is established under section 447 of the Homeland Security Act of 2002 (as added by subsection (a) of this section) and annually thereafter for the following five years, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that details the effectiveness of BITMAP operations in enhancing national security, border security, and public safety.
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 446 the following new item:
						
							
								Sec. 447. Biometric Identification Transnational Migration Alert Program..
					BPersonnel
				1131.Additional U.S. Customs and Border Protection agents and officers
 (a)Border patrol agentsNot later than September 30, 2023, the Commissioner shall hire, train, and assign sufficient agents to maintain an active duty presence of not fewer than 26,370 full-time equivalent agents.
 (b)CBP officersIn addition to positions authorized before the date of the enactment of this Act and any existing officer vacancies within U.S. Customs and Border Protection as of such date, the Commissioner shall hire, train, and assign to duty, not later than September 30, 2023—
 (1)sufficient U.S. Customs and Border Protection officers to maintain an active duty presence of not fewer than 27,725 full-time equivalent officers; and
 (2)350 full-time support staff distributed among all United States ports of entry. (c)Air and marine operationsNot later than September 30, 2023, the Commissioner shall hire, train, and assign sufficient agents for Air and Marine Operations of U.S. Customs and Border Protection to maintain not fewer than 1,675 full-time equivalent agents and not fewer than 264 Marine and Air Interdiction Agents for southern border air and maritime operations.
					(d)U.S. Customs and Border Protection K–9 units and handlers
 (1)K–9 unitsNot later than September 30, 2023, the Commissioner shall deploy not fewer than 300 new K–9 units, with supporting officers of U.S. Customs and Border Protection and other required staff, at land ports of entry and checkpoints, on the southern border and the northern border.
 (2)Use of caninesThe Commissioner shall prioritize the use of canines at the primary inspection lanes at land ports of entry and checkpoints.
						(e)U.S. Customs and Border Protection horseback units
 (1)IncreaseNot later than September 30, 2023, the Commissioner shall increase the number of horseback units, with supporting officers of U.S. Customs and Border Protection and other required staff, by not fewer than 100 officers and 50 horses for security patrol along the Southern border.
 (2)Horseback unit supportThe Commissioner shall construct new stables, maintain and improve existing stables, and provide other resources needed to maintain the health and well-being of the horses that serve in the horseback units of U.S. Customs and Border Protection.
 (f)U.S. Customs and Border Protection search trauma and rescue teamsNot later than September 30, 2023, the Commissioner shall increase by not fewer than 50 the number of officers engaged in search and rescue activities along the southern border.
 (g)U.S. Customs and Border Protection tunnel detection and technology programNot later than September 30, 2023, the Commissioner shall increase by not fewer than 50 the number of officers assisting task forces and activities related to deployment and operation of border tunnel detection technology and apprehensions of individuals using such tunnels for crossing into the United States, drug trafficking, or human smuggling.
 (h)Agricultural specialistsNot later than September 30, 2023, the Secretary shall hire, train, and assign to duty, in addition to the officers and agents authorized under subsections (a) through (g), 631 U.S. Customs and Border Protection agricultural specialists to ports of entry along the southern border and the northern border.
 (i)Office of Professional ResponsibilityNot later than September 30, 2023, the Commissioner shall hire, train, and assign sufficient Office of Professional Responsibility special agents to maintain an active duty presence of not fewer than 550 full-time equivalent special agents.
 (j)U.S. Customs and Border Protection Office of IntelligenceNot later than September 30, 2023, the Commissioner shall hire, train, and assign sufficient Office of Intelligence personnel to maintain not fewer than 700 full-time equivalent employees.
 (k)GAO reportIf the staffing levels required under this section are not achieved by September 30, 2023, the Comptroller General of the United States shall conduct a review of the reasons why such levels were not achieved.
					1132.U.S. Customs and Border Protection retention incentives
 (a)In generalChapter 97 of title 5, United States Code, is amended by adding at the end the following:  9702.U.S. Customs and Border Protection temporary employment authorities (a)DefinitionsIn this section—
 (1)the term CBP employee means an employee of U.S. Customs and Border Protection described under any of subsections (a) through (h) of section 1131 of the Border Security for America Act of 2018;
 (2)the term Commissioner means the Commissioner of U.S. Customs and Border Protection; (3)the term Director means the Director of the Office of Personnel Management;
 (4)the term Secretary means the Secretary of Homeland Security; and (5)the term appropriate congressional committees means the Committee on Oversight and Government Reform, the Committee on Homeland Security, and the Committee on Ways and Means of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Finance of the Senate.
									(b)Direct hire authority; recruitment and relocation bonuses; retention bonuses
 (1)Statement of purpose and limitationThe purpose of this subsection is to allow U.S. Customs and Border Protection to expeditiously meet the hiring goals and staffing levels required by section 1131 of the Border Security for America Act of 2018. The Secretary shall not use this authority beyond meeting the requirements of such section.
 (2)Direct hire authorityThe Secretary may appoint, without regard to any provision of sections 3309 through 3319, candidates to positions in the competitive service as CBP employees if the Secretary has given public notice for the positions.
 (3)Recruitment and relocation bonusesThe Secretary may pay a recruitment or relocation bonus of up to 50 percent of the annual rate of basic pay to an individual CBP employee at the beginning of the service period multiplied by the number of years (including a fractional part of a year) in the required service period to an individual (other than an individual described in subsection (a)(2) of section 5753) if—
 (A)the Secretary determines that conditions consistent with the conditions described in paragraphs (1) and (2) of subsection (b) of such section 5753 are satisfied with respect to the individual (without regard to the regulations referenced in subsection (b)(2)(B(ii)(I) of such section or to any other provision of that section); and
 (B)the individual enters into a written service agreement with the Secretary— (i)under which the individual is required to complete a period of employment as a CBP employee of not less than 2 years; and
 (ii)that includes— (I)the commencement and termination dates of the required service period (or provisions for the determination thereof);
 (II)the amount of the bonus; and (III)other terms and conditions under which the bonus is payable, subject to the requirements of this subsection, including—
 (aa)the conditions under which the agreement may be terminated before the agreed-upon service period has been completed; and
 (bb)the effect of a termination described in item (aa). (4)Retention bonusesThe Secretary may pay a retention bonus of up to 50 percent of basic pay to an individual CBP employee (other than an individual described in subsection (a)(2) of section 5754) if—
 (A)the Secretary determines that— (i)a condition consistent with the condition described in subsection (b)(1) of such section 5754 is satisfied with respect to the CBP employee (without regard to any other provision of that section); and
 (ii)in the absence of a retention bonus, the CBP employee would be likely to leave— (I)the Federal service; or
 (II)for a different position in the Federal service, including a position in another agency or component of the Department of Homeland Security; and
 (B)the individual enters into a written service agreement with the Secretary— (i)under which the individual is required to complete a period of employment as a CBP employee of not less than 2 years; and
 (ii)that includes— (I)the commencement and termination dates of the required service period (or provisions for the determination thereof);
 (II)the amount of the bonus; and (III)other terms and conditions under which the bonus is payable, subject to the requirements of this subsection, including—
 (aa)the conditions under which the agreement may be terminated before the agreed-upon service period has been completed; and
 (bb)the effect of a termination described in item (aa). (5)Rules for bonuses (A)Maximum bonusA bonus paid to an employee under—
 (i)paragraph (3) may not exceed 100 percent of the annual rate of basic pay of the employee as of the commencement date of the applicable service period; and
 (ii)paragraph (4) may not exceed 50 percent of the annual rate of basic pay of the employee. (B)Relationship to basic payA bonus paid to an employee under paragraph (3) or (4) shall not be considered part of the basic pay of the employee for any purpose, including for retirement or in computing a lump-sum payment to the covered employee for accumulated and accrued annual leave under section 5551 or section 5552.
										(C)Period of service for recruitment, relocation, and retention bonuses
 (i)A bonus paid to an employee under paragraph (4) may not be based on any period of such service which is the basis for a recruitment or relocation bonus under paragraph (3).
 (ii)A bonus paid to an employee under paragraph (3) or (4) may not be based on any period of service which is the basis for a recruitment or relocation bonus under section 5753 or a retention bonus under section 5754.
 (c)Special rates of payIn addition to the circumstances described in subsection (b) of section 5305, the Director may establish special rates of pay in accordance with that section to assist the Secretary in meeting the requirements of section 1131 of the Border Security for America Act of 2018. The Director shall prioritize the consideration of requests from the Secretary for such special rates of pay and issue a decision as soon as practicable. The Secretary shall provide such information to the Director as the Director deems necessary to evaluate special rates of pay under this subsection.
								(d)OPM oversight
 (1)Not later than September 30 of each year, the Secretary shall provide a report to the Director on U.S. Custom and Border Protection’s use of authorities provided under subsections (b) and (c). In each report, the Secretary shall provide such information as the Director determines is appropriate to ensure appropriate use of authorities under such subsections. Each report shall also include an assessment of—
 (A)the impact of the use of authorities under subsections (b) and (c) on implementation of section 1131 of the Border Security for America Act of 2018;
 (B)solving hiring and retention challenges at the agency, including at specific locations; (C)whether hiring and retention challenges still exist at the agency or specific locations; and
 (D)whether the Secretary needs to continue to use authorities provided under this section at the agency or at specific locations.
 (2)ConsiderationIn compiling a report under paragraph (1), the Secretary shall consider— (A)whether any CBP employee accepted an employment incentive under subsection (b) and (c) and then transferred to a new location or left U.S. Customs and Border Protection; and
 (B)the length of time that each employee identified under subparagraph (A) stayed at the original location before transferring to a new location or leaving U.S. Customs and Border Protection.
 (3)DistributionIn addition to the Director, the Secretary shall submit each report required under this subsection to the appropriate congressional committees.
 (e)OPM actionIf the Director determines the Secretary has inappropriately used authorities under subsection (b) or a special rate of pay provided under subsection (c), the Director shall notify the Secretary and the appropriate congressional committees in writing. Upon receipt of the notification, the Secretary may not make any new appointments or issue any new bonuses under subsection (b), nor provide CBP employees with further special rates of pay, until the Director has provided the Secretary and the appropriate congressional committees a written notice stating the Director is satisfied safeguards are in place to prevent further inappropriate use.
								(f)Improving CBP hiring and retention
 (1)Education of CBP hiring officialsNot later than 180 days after the date of the enactment of this section, and in conjunction with the Chief Human Capital Officer of the Department of Homeland Security, the Secretary shall develop and implement a strategy to improve the education regarding hiring and human resources flexibilities (including hiring and human resources flexibilities for locations in rural or remote areas) for all employees, serving in agency headquarters or field offices, who are involved in the recruitment, hiring, assessment, or selection of candidates for locations in a rural or remote area, as well as the retention of current employees.
 (2)ElementsElements of the strategy under paragraph (1) shall include the following: (A)Developing or updating training and educational materials on hiring and human resources flexibilities for employees who are involved in the recruitment, hiring, assessment, or selection of candidates, as well as the retention of current employees.
 (B)Regular training sessions for personnel who are critical to filling open positions in rural or remote areas.
 (C)The development of pilot programs or other programs, as appropriate, consistent with authorities provided to the Secretary to address identified hiring challenges, including in rural or remote areas.
 (D)Developing and enhancing strategic recruiting efforts through the relationships with institutions of higher education, as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), veterans transition and employment centers, and job placement program in regions that could assist in filling positions in rural or remote areas.
 (E)Examination of existing agency programs on how to most effectively aid spouses and families of individuals who are candidates or new hires in a rural or remote area.
 (F)Feedback from individuals who are candidates or new hires at locations in a rural or remote area, including feedback on the quality of life in rural or remote areas for new hires and their families.
 (G)Feedback from CBP employees, other than new hires, who are stationed at locations in a rural or remote area, including feedback on the quality of life in rural or remote areas for those CBP employees and their families.
 (H)Evaluation of Department of Homeland Security internship programs and the usefulness of those programs in improving hiring by the Secretary in rural or remote areas.
										(3)Evaluation
 (A)In generalEach year, the Secretary shall— (i)evaluate the extent to which the strategy developed and implemented under paragraph (1) has improved the hiring and retention ability of the Secretary; and
 (ii)make any appropriate updates to the strategy under paragraph (1). (B)InformationThe evaluation conducted under subparagraph (A) shall include—
 (i)any reduction in the time taken by the Secretary to fill mission-critical positions, including in rural or remote areas;
 (ii)a general assessment of the impact of the strategy implemented under paragraph (1) on hiring challenges, including in rural or remote areas; and
 (iii)other information the Secretary determines relevant. (g)Inspector General reviewNot later than two years after the date of the enactment of this section, the Inspector General of the Department of Homeland Security shall review the use of hiring and pay flexibilities under subsections (b) and (c) to determine whether the use of such flexibilities is helping the Secretary meet hiring and retention needs, including in rural and remote areas.
 (h)Report on polygraph requestsThe Secretary shall report to the appropriate congressional committees on the number of requests the Secretary receives from any other Federal agency for the file of an applicant for a position in U.S. Customs and Border Protection that includes the results of a polygraph examination.
								(i)Exercise of authority
 (1)Sole discretionThe exercise of authority under subsection (b) shall be subject to the sole and exclusive discretion of the Secretary (or the Commissioner, as applicable under paragraph (2) of this subsection), notwithstanding chapter 71 and any collective bargaining agreement.
 (2)DelegationThe Secretary may delegate any authority under this section to the Commissioner. (j)Rule of constructionNothing in this section shall be construed to exempt the Secretary or the Director from applicability of the merit system principles under section 2301.
 (k)SunsetThe authorities under subsections (b) and (c) shall terminate on September 30, 2023. Any bonus to be paid pursuant to subsection (b) that is approved before such date may continue until such bonus has been paid, subject to the conditions specified in this section..
 (b)Technical and conforming amendmentThe table of sections for chapter 97 of title 5, United States Code, is amended by adding at the end the following:
						
							
								9702. U.S. Customs and Border Protection temporary employment authorities..
					1133.Anti-Border Corruption Reauthorization Act
 (a)Short titleThis section may be cited as the Anti-Border Corruption Reauthorization Act of 2018. (b)Hiring flexibilitySection 3 of the Anti-Border Corruption Act of 2010 (6 U.S.C. 221) is amended by striking subsection (b) and inserting the following new subsections:
						
 (b)Waiver authorityThe Commissioner of U.S. Customs and Border Protection may waive the application of subsection (a)(1)—
 (1)to a current, full-time law enforcement officer employed by a State or local law enforcement agency who—
 (A)has continuously served as a law enforcement officer for not fewer than three years; (B)is authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law, and has statutory powers for arrest or apprehension;
 (C)is not currently under investigation, has not been found to have engaged in criminal activity or serious misconduct, has not resigned from a law enforcement officer position under investigation or in lieu of termination, and has not been dismissed from a law enforcement officer position; and
 (D)has, within the past ten years, successfully completed a polygraph examination as a condition of employment with such officer’s current law enforcement agency;
 (2)to a current, full-time Federal law enforcement officer who— (A)has continuously served as a law enforcement officer for not fewer than three years;
 (B)is authorized to make arrests, conduct investigations, conduct searches, make seizures, carry firearms, and serve orders, warrants, and other processes;
 (C)is not currently under investigation, has not been found to have engaged in criminal activity or serious misconduct, has not resigned from a law enforcement officer position under investigation or in lieu of termination, and has not been dismissed from a law enforcement officer position; and
 (D)holds a current Tier 4 background investigation or current Tier 5 background investigation; and (3)to a member of the Armed Forces (or a reserve component thereof) or a veteran, if such individual—
 (A)has served in the Armed Forces for not fewer than three years; (B)holds, or has held within the past five years, a Secret, Top Secret, or Top Secret/Sensitive Compartmented Information clearance;
 (C)holds, or has undergone within the past five years, a current Tier 4 background investigation or current Tier 5 background investigation;
 (D)received, or is eligible to receive, an honorable discharge from service in the Armed Forces and has not engaged in criminal activity or committed a serious military or civil offense under the Uniform Code of Military Justice; and
 (E)was not granted any waivers to obtain the clearance referred to subparagraph (B). (c)Termination of waiver authorityThe authority to issue a waiver under subsection (b) shall terminate on the date that is four years after the date of the enactment of the Border Security for America Act of 2018..
					(c)Supplemental commissioner authority and definitions
 (1)Supplemental commissioner authoritySection 4 of the Anti-Border Corruption Act of 2010 is amended to read as follows:  4.Supplemental commissioner authority (a)Non-ExemptionAn individual who receives a waiver under section 3(b) is not exempt from other hiring requirements relating to suitability for employment and eligibility to hold a national security designated position, as determined by the Commissioner of U.S. Customs and Border Protection.
 (b)Background investigationsAny individual who receives a waiver under section 3(b) who holds a current Tier 4 background investigation shall be subject to a Tier 5 background investigation.
 (c)Administration of polygraph examinationThe Commissioner of U.S. Customs and Border Protection is authorized to administer a polygraph examination to an applicant or employee who is eligible for or receives a waiver under section 3(b) if information is discovered before the completion of a background investigation that results in a determination that a polygraph examination is necessary to make a final determination regarding suitability for employment or continued employment, as the case may be..
 (2)ReportThe Anti-Border Corruption Act of 2010, as amended by paragraph (1), is further amended by adding at the end the following new section:
							
								5.Reporting
 (a)Annual reportNot later than one year after the date of the enactment of this section and annually thereafter while the waiver authority under section 3(b) is in effect, the Commissioner of U.S. Customs and Border Protection shall submit to Congress a report that includes, with respect to each such reporting period—
 (1)the number of waivers requested, granted, and denied under section 3(b); (2)the reasons for any denials of such waiver;
 (3)the percentage of applicants who were hired after receiving a waiver; (4)the number of instances that a polygraph was administered to an applicant who initially received a waiver and the results of such polygraph;
 (5)an assessment of the current impact of the polygraph waiver program on filling law enforcement positions at U.S. Customs and Border Protection; and
 (6)additional authorities needed by U.S. Customs and Border Protection to better utilize the polygraph waiver program for its intended goals.
 (b)Additional informationThe first report submitted under subsection (a) shall include— (1)an analysis of other methods of employment suitability tests that detect deception and could be used in conjunction with traditional background investigations to evaluate potential employees for suitability; and
 (2)a recommendation regarding whether a test referred to in paragraph (1) should be adopted by U.S. Customs and Border Protection when the polygraph examination requirement is waived pursuant to section 3(b)..
 (3)DefinitionsThe Anti-Border Corruption Act of 2010, as amended by paragraphs (1) and (2), is further amended by adding at the end the following new section:
							
 6.DefinitionsIn this Act: (1)Federal law enforcement officerThe term Federal law enforcement officer means a law enforcement officer defined in section 8331(20) or 8401(17) of title 5, United States Code.
 (2)Serious military or civil offenseThe term serious military or civil offense means an offense for which— (A)a member of the Armed Forces may be discharged or separated from service in the Armed Forces; and
 (B)a punitive discharge is, or would be, authorized for the same or a closely related offense under the Manual for Court-Martial, as pursuant to Army Regulation 635–200 chapter 14–12.
 (3)Tier 4; Tier 5The terms Tier 4 and Tier 5 with respect to background investigations have the meaning given such terms under the 2012 Federal Investigative Standards.
 (4)VeteranThe term veteran has the meaning given such term in section 101(2) of title 38, United States Code.. (d)Polygraph examinersNot later than September 30, 2022, the Secretary shall increase to not fewer than 150 the number of trained full-time equivalent polygraph examiners for administering polygraphs under the Anti-Border Corruption Act of 2010, as amended by this subtitle.
					1134.Training for officers and agents of U.S. Customs and Border Protection
 (a)In generalSubsection (l) of section 411 of the Homeland Security Act of 2002 (6 U.S.C. 211) is amended to read as follows:
						
							(l)Training and continuing education
 (1)Mandatory trainingThe Commissioner shall ensure that every agent and officer of U.S. Customs and Border Protection receives a minimum of 21 weeks of training that are directly related to the mission of the U.S. Border Patrol, Air and Marine, and the Office of Field Operations before the initial assignment of such agents and officers.
 (2)FLETCThe Commissioner shall work in consultation with the Director of the Federal Law Enforcement Training Centers to establish guidelines and curriculum for the training of agents and officers of U.S. Customs and Border Protection under subsection (a).
 (3)Continuing educationThe Commissioner shall annually require all agents and officers of U.S. Customs and Border Protection who are required to undergo training under subsection (a) to participate in not fewer than eight hours of continuing education annually to maintain and update understanding of Federal legal rulings, court decisions, and Department policies, procedures, and guidelines related to relevant subject matters.
 (4)Leadership trainingNot later than one year after the date of the enactment of this subsection, the Commissioner shall develop and require training courses geared towards the development of leadership skills for mid- and senior-level career employees not later than one year after such employees assume duties in supervisory roles..
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Commissioner shall submit to the Committee on Homeland Security and the Committee on Ways and Means of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Finance of the Senate a report identifying the guidelines and curriculum established to carry out subsection (l) of section 411 of the Homeland Security Act of 2002, as amended by subsection (a) of this section.
 (c)AssessmentNot later than four years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security and the Committee on Ways and Means of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Finance of the Senate a report that assesses the training and education, including continuing education, required under subsection (l) of section 411 of the Homeland Security Act of 2002, as amended by subsection (a) of this section.
					CGrants
				1141.Operation Stonegarden
 (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the following new section:
						
							2009.Operation Stonegarden
 (a)EstablishmentThere is established in the Department a program to be known as Operation Stonegarden, under which the Secretary, acting through the Administrator, shall make grants to eligible law enforcement agencies, through the State administrative agency, to enhance border security in accordance with this section.
 (b)Eligible recipientsTo be eligible to receive a grant under this section, a law enforcement agency— (1)shall be located in—
 (A)a State bordering Canada or Mexico; or (B)a State or territory with a maritime border; and
 (2)shall be involved in an active, ongoing, U.S. Customs and Border Protection operation coordinated through a U.S. Border Patrol sector office.
 (c)Permitted usesThe recipient of a grant under this section may use such grant for— (1)equipment, including maintenance and sustainment costs;
 (2)personnel, including overtime and backfill, in support of enhanced border law enforcement activities;
 (3)any activity permitted for Operation Stonegarden under the Department of Homeland Security’s Fiscal Year 2018 Homeland Security Grant Program Notice of Funding Opportunity; and
 (4)any other appropriate activity, as determined by the Administrator, in consultation with the Commissioner of U.S. Customs and Border Protection.
 (d)Period of performanceThe Secretary shall award grants under this section to grant recipients for a period of not less than 36 months.
 (e)ReportFor each of fiscal years 2019 through 2023, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report that contains information on the expenditure of grants made under this section by each grant recipient.
 (f)Authorization of appropriationsThere is authorized to be appropriated $110,000,000 for each of fiscal years 2019 through 2023 for grants under this section..
 (b)Conforming amendmentSubsection (a) of section 2002 of the Homeland Security Act of 2002 (6 U.S.C. 603) is amended to read as follows:
						
 (a)Grants authorizedThe Secretary, through the Administrator, may award grants under sections 2003, 2004, and 2009 to State, local, and tribal governments, as appropriate..
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following:
						
							
								Sec. 2009. Operation Stonegarden..
					IIEmergency Port of Entry Personnel and Infrastructure Funding
			2101.Ports of entry infrastructure
				(a)Additional ports of entry
 (1)AuthorityThe Administrator of General Services may, subject to section 3307 of title 40, United States Code, construct new ports of entry along the northern border and southern border at locations determined by the Secretary.
					(2)Consultation
 (A)Requirement to consultThe Secretary and the Administrator of General Services shall consult with the Secretary of State, the Secretary of the Interior, the Secretary of Agriculture, the Secretary of Transportation, and appropriate representatives of State and local governments, and Indian tribes, and property owners in the United States prior to determining a location for any new port of entry constructed pursuant to paragraph (1).
 (B)ConsiderationsThe purpose of the consultations required by subparagraph (A) shall be to minimize any negative impacts of constructing a new port of entry on the environment, culture, commerce, and quality of life of the communities and residents located near such new port.
 (b)Expansion and modernization of high-Priority southern border ports of entryNot later than September 30, 2023, the Administrator of General Services, subject to section 3307 of title 40, United States Code, and in coordination with the Secretary, shall expand or modernize high-priority ports of entry on the southern border, as determined by the Secretary, for the purposes of reducing wait times and enhancing security.
 (c)Port of entry prioritizationPrior to constructing any new ports of entry pursuant to subsection (a), the Administrator of General Services shall complete the expansion and modernization of ports of entry pursuant to subsection (b) to the extent practicable.
				(d)Notifications
 (1)Relating to new ports of entryNot later than 15 days after determining the location of any new port of entry for construction pursuant to subsection (a), the Secretary and the Administrator of General Services shall jointly notify the Members of Congress who represent the State or congressional district in which such new port of entry will be located, as well as the Committee on Homeland Security and Governmental Affairs, the Committee on Finance, the Committee on Commerce, Science, and Transportation, and the Committee on the Judiciary of the Senate, and the Committee on Homeland Security, the Committee on Ways and Means, the Committee on Transportation and Infrastructure, and the Committee on the Judiciary of the House of Representatives. Such notification shall include information relating to the location of such new port of entry, a description of the need for such new port of entry and associated anticipated benefits, a description of the consultations undertaken by the Secretary and the Administrator pursuant to paragraph (2) of such subsection, any actions that will be taken to minimize negative impacts of such new port of entry, and the anticipated time-line for construction and completion of such new port of entry.
 (2)Relating to expansion and modernization of ports of entryNot later than 180 days after enactment of this Act, the Secretary and the Administrator of General Services shall jointly notify the Committee on Homeland Security and Governmental Affairs, the Committee on Finance, the Committee on Commerce, Science, and Transportation, and the Committee on the Judiciary of the Senate, and the Committee on Homeland Security, the Committee on Ways and Means, the Committee on Transportation and Infrastructure, and the Committee on the Judiciary of the House of Representatives of the ports of entry on the southern border that are the subject of expansion or modernization pursuant to subsection (b) and the Secretary’s and Administrator’s plan for expanding or modernizing each such port of entry.
 (e)Savings provisionNothing in this section may be construed to— (1)create or negate any right of action for a State, local government, or other person or entity affected by this section;
 (2)delay the transfer of the possession of property to the United States or affect the validity of any property acquisitions by purchase or eminent domain, or to otherwise affect the eminent domain laws of the United States or of any State; or
 (3)create any right or liability for any party. (f)Rule of constructionNothing in this section may be construed as providing the Secretary new authority related to the construction, acquisition, or renovation of real property.
				2102.Secure communications
 (a)In generalThe Secretary shall ensure that each U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement officer or agent, if appropriate, is equipped with a secure radio or other two-way communication device, supported by system interoperability, that allows each such officer to communicate—
 (1)between ports of entry and inspection stations; and (2)with other Federal, State, tribal, and local law enforcement entities.
 (b)U.S. Border Patrol agentsThe Secretary shall ensure that each U.S. Border Patrol agent or officer assigned or required to patrol on foot, by horseback, or with a canine unit, in remote mission critical locations, and at border checkpoints, has a multi- or dual-band encrypted portable radio.
 (c)LTE capabilityIn carrying out subsection (b), the Secretary shall acquire radios or other devices with the option to be LTE-capable for deployment in areas where LTE enhances operations and is cost effective.
				2103.Border security deployment program
 (a)ExpansionNot later than September 30, 2023, the Secretary shall fully implement the Border Security Deployment Program of the U.S. Customs and Border Protection and expand the integrated surveillance and intrusion detection system at land ports of entry along the southern border and the northern border.
 (b)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated $33,000,000 for fiscal years 2019 through 2023 to carry out subsection (a).
				2104.Pilot and upgrade of license plate readers at ports of entry
 (a)UpgradeNot later than two years after the date of the enactment of this Act, the Commissioner shall upgrade all existing license plate readers in need of upgrade, as determined by the Commissioner, on the northern and southern borders on incoming and outgoing vehicle lanes.
 (b)Pilot programNot later than 90 days after the date of the enactment of this Act, the Commissioner shall conduct a one-month pilot program on the southern border using license plate readers for one to two cargo lanes at the top three high-volume land ports of entry or checkpoints to determine their effectiveness in reducing cross-border wait times for commercial traffic and tractor-trailers.
 (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall report to the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Committee on Finance of the Senate, and the Committee on Homeland Security, and Committee on the Judiciary, and the Committee on Ways and Means of the House of Representatives the results of the pilot program under subsection (b) and make recommendations for implementing use of such technology on the southern border.
 (d)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated $125,000,000 for fiscal years 2019 through 2020 to carry out subsection (a).
				2105.Nonintrusive inspection operational demonstration
 (a)In generalNot later than six months after the date of the enactment of this Act, the Commissioner shall establish a six-month operational demonstration to deploy a high-throughput nonintrusive passenger vehicle inspection system at not fewer than three land ports of entry along the United States-Mexico border with significant cross-border traffic. Such demonstration shall be located within the pre-primary traffic flow and should be scalable to span up to 26 contiguous in-bound traffic lanes without re-configuration of existing lanes.
 (b)ReportNot later than 90 days after the conclusion of the operational demonstration under subsection (a), the Commissioner shall submit to the Committee on Homeland Security and the Committee on Ways and Means of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Finance of the Senate a report that describes the following:
 (1)The effects of such demonstration on legitimate travel and trade. (2)The effects of such demonstration on wait times, including processing times, for non-pedestrian traffic.
 (3)The effectiveness of such demonstration in combating terrorism and smuggling. 2106.Biometric exit data system (a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.) is amended by inserting after section 415 the following new section:
					
						416.Biometric entry-exit
 (a)EstablishmentThe Secretary shall— (1)not later than 180 days after the date of the enactment of this section, submit to the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate and the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives an implementation plan to establish a biometric exit data system to complete the integrated biometric entry and exit data system required under section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b), including—
 (A)an integrated master schedule and cost estimate, including requirements and design, development, operational, and maintenance costs of such a system, that takes into account prior reports on such matters issued by the Government Accountability Office and the Department;
 (B)cost-effective staffing and personnel requirements of such a system that leverages existing resources of the Department that takes into account prior reports on such matters issued by the Government Accountability Office and the Department;
 (C)a consideration of training programs necessary to establish such a system that takes into account prior reports on such matters issued by the Government Accountability Office and the Department;
 (D)a consideration of how such a system will affect arrival and departure wait times that takes into account prior reports on such matter issued by the Government Accountability Office and the Department;
 (E)information received after consultation with private sector stakeholders, including the— (i)trucking industry;
 (ii)airport industry; (iii)airline industry;
 (iv)seaport industry; (v)travel industry; and
 (vi)biometric technology industry; (F)a consideration of how trusted traveler programs in existence as of the date of the enactment of this section may be impacted by, or incorporated into, such a system;
 (G)defined metrics of success and milestones; (H)identified risks and mitigation strategies to address such risks;
 (I)a consideration of how other countries have implemented a biometric exit data system; and (J)a list of statutory, regulatory, or administrative authorities, if any, needed to integrate such a system into the operations of the Transportation Security Administration; and
 (2)not later than two years after the date of the enactment of this section, establish a biometric exit data system at the—
 (A)15 United States airports that support the highest volume of international air travel, as determined by available Federal flight data;
 (B)10 United States seaports that support the highest volume of international sea travel, as determined by available Federal travel data; and
 (C)15 United States land ports of entry that support the highest volume of vehicle, pedestrian, and cargo crossings, as determined by available Federal border crossing data.
									(b)Implementation
 (1)Pilot program at land ports of entryNot later than six months after the date of the enactment of this section, the Secretary, in collaboration with industry stakeholders, shall establish a six-month pilot program to test the biometric exit data system referred to in subsection (a)(2) on non-pedestrian outbound traffic at not fewer than three land ports of entry with significant cross-border traffic, including at not fewer than two land ports of entry on the southern land border and at least one land port of entry on the northern land border. Such pilot program may include a consideration of more than one biometric mode, and shall be implemented to determine the following:
 (A)How a nationwide implementation of such biometric exit data system at land ports of entry shall be carried out.
 (B)The infrastructure required to carry out subparagraph (A). (C)The effects of such pilot program on legitimate travel and trade.
 (D)The effects of such pilot program on wait times, including processing times, for such non-pedestrian traffic.
 (E)The effects of such pilot program on combating terrorism. (F)The effects of such pilot program on identifying visa holders who violate the terms of their visas.
									(2)At land ports of entry
 (A)In generalNot later than five years after the date of the enactment of this section, the Secretary shall expand the biometric exit data system referred to in subsection (a)(2) to all land ports of entry.
 (B)ExtensionThe Secretary may extend for a single two-year period the date specified in subparagraph (A) if the Secretary certifies to the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate and the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives that the 15 land ports of entry that support the highest volume of passenger vehicles, as determined by available Federal data, do not have the physical infrastructure or characteristics to install the systems necessary to implement a biometric exit data system. Such extension shall apply only in the case of non-pedestrian outbound traffic at such land ports of entry.
 (3)At air and sea ports of entryNot later than five years after the date of the enactment of this section, the Secretary shall expand the biometric exit data system referred to in subsection (a)(2) to all air and sea ports of entry.
 (c)Effects on air, sea, and land transportationThe Secretary, in consultation with appropriate private sector stakeholders, shall ensure that the collection of biometric data under this section causes the least possible disruption to the movement of people or cargo in air, sea, or land transportation, while fulfilling the goals of improving counterterrorism efforts and identifying visa holders who violate the terms of their visas.
 (d)Termination of proceedingNotwithstanding any other provision of law, the Secretary shall, on the date of the enactment of this section, terminate the proceeding entitled Collection of Alien Biometric Data Upon Exit From the United States at Air and Sea Ports of Departure; United States Visitor and Immigrant Status Indicator Technology Program (US–VISIT), issued on April 24, 2008 (73 Fed. Reg. 22065).
 (e)Data-MatchingThe biometric exit data system established under this section shall— (1)match biometric information for an individual, regardless of nationality, citizenship, or immigration status, who is departing the United States against biometric data previously provided to the United States Government by such individual for the purposes of international travel;
 (2)leverage the infrastructure and databases of the current biometric entry and exit system established pursuant to section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b) for the purpose described in paragraph (1); and
 (3)be interoperable with, and allow matching against, other Federal databases that— (A)store biometrics of known or suspected terrorists; and
 (B)identify visa holders who violate the terms of their visas. (f)Scope (1)In generalThe biometric exit data system established under this section shall include a requirement for the collection of biometric exit data at the time of departure for all categories of individuals who are required by the Secretary to provide biometric entry data.
 (2)Exception for certain other individualsThis section shall not apply in the case of an individual who exits and then enters the United States on a passenger vessel (as such term is defined in section 2101 of title 46, United States Code) the itinerary of which originates and terminates in the United States.
 (3)Exception for land ports of entryThis section shall not apply in the case of a United States or Canadian citizen who exits the United States through a land port of entry.
 (g)Collection of dataThe Secretary may not require any non-Federal person to collect biometric data, or contribute to the costs of collecting or administering the biometric exit data system established under this section, except through a mutual agreement.
 (h)Multi-Modal collectionIn carrying out subsections (a)(1) and (b), the Secretary shall make every effort to collect biometric data using multiple modes of biometrics.
 (i)FacilitiesAll facilities at which the biometric exit data system established under this section is implemented shall provide and maintain space for Federal use that is adequate to support biometric data collection and other inspection-related activity. For non-federally owned facilities, such space shall be provided and maintained at no cost to the Government. For all facilities at land ports of entry, such space requirements shall be coordinated with the Administrator of General Services.
 (j)Northern land borderIn the case of the northern land border, the requirements under subsections (a)(2)(C), (b)(2)(A), and (b)(4) may be achieved through the sharing of biometric data provided to the Department by the Canadian Border Services Agency pursuant to the 2011 Beyond the Border agreement.
 (k)Full and open competitionThe Secretary shall procure goods and services to implement this section via full and open competition in accordance with the Federal Acquisition Regulations.
 (l)Other biometric initiativesNothing in this section may be construed as limiting the authority of the Secretary to collect biometric information in circumstances other than as specified in this section.
 (m)Congressional reviewNot later than 90 days after the date of the enactment of this section, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Homeland Security of the House of Representatives, and Committee on the Judiciary of the House of Representatives reports and recommendations regarding the Science and Technology Directorate’s Air Entry and Exit Re-Engineering Program of the Department and the U.S. Customs and Border Protection entry and exit mobility program demonstrations.
 (n)Savings clauseNothing in this section shall prohibit the collection of user fees permitted by section 13031 of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c)..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 415 the following new item:
					
						
							Sec. 416. Biometric entry-exit..
				2107.Sense of Congress on cooperation between agencies
 (a)FindingCongress finds that personnel constraints exist at land ports of entry with regard to sanitary and phytosanitary inspections for exported goods.
 (b)Sense of CongressIt is the sense of Congress that, in the best interest of cross-border trade and the agricultural community—
 (1)any lack of certified personnel for inspection purposes at ports of entry should be addressed by seeking cooperation between agencies and departments of the United States, whether in the form of a memorandum of understanding or through a certification process, whereby additional existing agents are authorized for additional hours to facilitate and expedite the flow of legitimate trade and commerce of perishable goods in a manner consistent with rules of the Department of Agriculture; and
 (2)cross designation should be available for personnel who will assist more than one agency or department of the United States at land ports of entry to facilitate and expedite the flow of increased legitimate trade and commerce.
 2108.Authorization of appropriationsIn addition to any amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated $4,250,000,000 for each of fiscal years 2019 through 2023 to carry out this title, of which $250,000,000 in each such fiscal year is authorized to be made available to implement the biometric exit data system described in section 416 of the Homeland Security Act of 2002, as added by section 2106 of this division.
 2109.DefinitionIn this title, the term Secretary means the Secretary of Homeland Security. IIITransnational Criminal Organization Illicit Spotter Prevention and Elimination 3101.Short titleThis title may be cited as the Transnational Criminal Organization Illicit Spotter Prevention and Elimination Act.
 3102.Illicit spottingSection 1510 of title 18, United States Code, is amended by adding at the end the following:  (f)Any person who knowingly transmits, by any means, to another person the location, movement, or activities of any officer or agent of a Federal, State, local, or tribal law enforcement agency with the intent to further a criminal offense under the immigration laws (as such term is defined in section 101 of the Immigration and Nationality Act), the Controlled Substances Act, or the Controlled Substances Import and Export Act, or that relates to agriculture or monetary instruments shall be fined under this title or imprisoned not more than 10 years, or both..
			3103.Unlawfully hindering immigration, border, and customs controls
 (a)Bringing in and harboring of certain aliensSection 274(a) of the Immigration and Nationality Act (8 U.S.C. 1324(a)) is amended— (1)in paragraph (2), by striking brings to or attempts to and inserting the following: brings to or attempts or conspires to; and
 (2)by adding at the end the following:  (5)In the case of a person who has brought aliens into the United States in violation of this subsection, the sentence otherwise provided for may be increased by up to 10 years if that person, at the time of the offense, used or carried a firearm or who, in furtherance of any such crime, possessed a firearm..
 (b)Aiding or assisting certain aliens To enter the United StatesSection 277 of the Immigration and Nationality Act (8 U.S.C. 1327) is amended— (1)by inserting after knowingly aids or assists the following: or attempts to aid or assist; and
 (2)by adding at the end the following: In the case of a person convicted of an offense under this section, the sentence otherwise provided for may be increased by up to 10 years if that person, at the time of the offense, used or carried a firearm or who, in furtherance of any such crime, possessed a firearm..
 (c)Destruction of United States border controlsSection 1361 of title 18, United States Code, is amended— (1)by striking If the damage and inserting the following:
						
 (1)Except as otherwise provided in this section, if the damage; and (2)by adding at the end the following:
						
 (2)If the injury or depredation was made or attempted against any fence, barrier, sensor, camera, or other physical or electronic device deployed by the Federal Government to control the border or a port of entry or otherwise was intended to construct, excavate, or make any structure intended to defeat, circumvent, or evade any such fence, barrier, sensor camera, or other physical or electronic device deployed by the Federal Government to control the border or a port of entry, by a fine under this title or imprisonment for not more than 15 years, or both.
 (3)If the injury or depredation was described under paragraph (2) and, in the commission of the offense, the offender used or carried a firearm or, in furtherance of any such offense, possessed a firearm, by a fine under this title or imprisonment for not more than 20 years, or both..
					IVBorder Security Funding
			4101.Border Security Funding
 (a)FundingIn addition to amounts otherwise made available by this Act or any other provision of law, there is hereby appropriated to the U.S. Customs and Border Protection—Procurement, Construction, and Improvements account, out of any amounts in the Treasury not otherwise appropriated, $23,400,000,000, to be available as described in subsections (b) and (c), of which—
 (1)$16,625,000,000 shall be for a border wall system along the southern border of the United States, including physical barriers and associated detection technology, roads, and lighting; and
 (2)$6,775,000,000 shall be for infrastructure, assets, operations, and technology to enhance border security along the southern border of the United States, including—
 (A)border security technology, including surveillance technology, at and between ports of entry; (B)new roads and improvements to existing roads;
 (C)U.S. Border Patrol facilities and ports of entry; (D)aircraft, aircraft-based sensors and associated technology, vessels, spare parts, and equipment to maintain such assets;
 (E)a biometric entry and exit system; and (F)family residential centers.
						(b)Availability of border wall system funds
 (1)In generalOf the amount appropriated in subsection (a)(1)— (A)$2,241,000,000 shall become available October 1, 2018;
 (B)$1,808,000,000 shall become available October 1, 2019; (C)$1,715,000,000 shall become available October 1, 2020;
 (D)$2,140,000,000 shall become available October 1, 2021; (E)$1,735,000,000 shall become available October 1, 2022;
 (F)$1,746,000,000 shall become available October 1, 2023; (G)$1,776,000,000 shall become available October 1, 2024;
 (H)$1,746,000,000 shall become available October 1, 2025; and (I)$1,718,000,000 shall become available October 1, 2026.
 (2)Period of availabilityAn amount made available under subparagraph (A), (B), (C), (D), (E), (F), (G), (H), or (I) of paragraph (1) shall remain available for five years after the date specified in that subparagraph.
					(c)Availability of border security investment funds
 (1)In generalOf the amount appropriated in subsection (a)(2)— (A)$500,000,000 shall become available October 1, 2018;
 (B)$1,850,000,000 shall become available October 1, 2019; (C)$1,950,000,000 shall become available October 1, 2020;
 (D)$1,925,000,000 shall become available October 1, 2021; and (E)$550,000,000 shall become available October 1, 2022.
 (2)Period of availabilityAn amount made available under subparagraph (A), (B), (C), (D), or (E) of paragraph (1) shall remain available for five years after the date specified in that subparagraph.
					(3)Transfer authority
 (A)In generalNotwithstanding any limitation on transfer authority in any other provision of law and subject to the notification requirement in subparagraph (B), the Secretary of Homeland Security may transfer any amounts made available under paragraph (1) to the U.S. Customs and Border Protection—Operations and Support account only to the extent necessary to carry out the purposes described in subsection (a)(2).
 (B)Notification requiredThe Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not later than 30 days before each such transfer.
 (d)Multi-Year spending planThe Secretary of Homeland Security shall include in the budget justification materials submitted in support of the President’s annual budget request for fiscal year 2020 (as submitted under section 1105(a) of title 31, United States Code) a multi-year spending plan for the amounts made available under subsection (a).
 (e)Expenditure planEach amount that becomes available in accordance with subsection (b) or (c) may not be obligated until the date that is 30 days after the date on which the Committees on Appropriations of the Senate and the House of Representatives receive a detailed plan, prepared by the Commissioner of U.S. Customs and Border Protection, for the expenditure of such amount.
 (f)Quarterly briefing requirementBeginning not later than 180 days after the date of the enactment of this Act, and quarterly thereafter, the Commissioner of U.S. Customs and Border Protection shall brief the Committees on Appropriations of the Senate and the House of Representatives regarding activities under and progress made in carrying out this section.
 (g)Rules of constructionNothing in this section may be construed to limit the availability of funds made available by any other provision of law for carrying out the requirements of this Act or the amendments made by this Act. Any reference in this section to an appropriation account shall be construed to include any successor accounts.
 (h)Discretionary amountsNotwithstanding any other provision of law, the amounts appropriated under subsection (a) are discretionary appropriations (as that term is defined in section 250(c)(7) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)(7))).
 4102.Exclusion from PAYGO scorecardsThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
			